




Exhibit 10.14-01
UNITED STATES OF AMERICA
BEFORE THE
FEDERAL ENERGY REGULATORY COMMISSION


El Paso Electric Company        )
v.                )    Docket No. EL06-45-000 and all sub-dockets
Tucson Electric Power Company    )




Tucson Electric Power Company    )
v.                )    Docket No. EL06-46-000 and all sub-dockets
El Paso Electric Company        )


[Consolidated]


SETTLEMENT AGREEMENT
This Settlement Agreement (“Settlement”) is by and between El Paso Electric
Company (“El Paso”) and Tucson Electric Power Company (“Tucson”) in resolution
of their disputes regarding the “Tucson - El Paso Power Exchange and
Transmission Agreement” entered into in 1982 (“the 1982 Agreement”), which
disputes have been the subject of the complaint dockets identified above,
currently pending on appeal before the United States Court of Appeals for the
District of Columbia Circuit, and also the subject of litigation before the
United States District Court for the District of Arizona. El Paso and Tucson are
sometimes referred to jointly as the “Parties.”
WHEREAS, El Paso and Tucson have worked together over the course of the last
several months in an effort to resolve their differences under the 1982
Agreement;






--------------------------------------------------------------------------------




WHEREAS, those efforts have resulted in a mutually-agreed upon resolution that
will end the
litigation that commenced five years ago before the Federal Energy Regulatory
Commission (the “Commission”), and now is the subject of two related cases
before the Courts;
WHEREAS, the Parties look forward to working with each other cooperatively
during the many years to come under which this Settlement is to remain in
effect.     
ACCORDINGLY, EL PASO AND TUCSON HAVE AGREED, AS FOLLOWS:
ARTICLE I
TUCSON LUMP SUM PAYMENT TO EL PASO
Within 10 calendar days from the Settlement's Effective Date, Tucson shall pay
El Paso, by check or wire transfer, a lump sum amount equal to the total amount
that would have been paid if Tucson had paid El Paso $69,300 per month from
February 1, 2006 through the day immediately prior to the Settlement's Effective
Date, plus interest calculated in accordance with the methodology set forth in
18 CFR § 35.19a(2)(iii), for the period from February 1, 2006 to the Effective
Date. The Parties agree that the amount will be calculated as shown in the
attachment, which sets forth the amount calculated for the period February 1,
2006 through year-end 2010. This amount will continue to accrue principal and
interest until the Effective Date. This payment under Article I is an integral
part of the Settlement's overall resolution of the Parties' claims against each
other related to Tucson's rights to transmission service on the El Paso system
in the Springerville-Luna 345 kV circuit and in the 345 kV circuit from Luna via
Hidalgo to Greenlee under the 1982 Agreement.







2

--------------------------------------------------------------------------------




ARTICLE II
TUCSON'S RESERVATION OF OATT SERVICE FROM EL PASO
Immediately upon the Settlement's Effective Date and continuing through the term
of the Settlement (unless otherwise mutually agreed upon by the Parties), Tucson
shall reserve from El Paso at least 30 MW of firm point-to-point transmission
capacity under the Open Access Transmission Tariff of El Paso on file at the
Commission (“El Paso's OATT”) for transmission of electricity from the receipt
point of Luna to the delivery point of Greenlee, under the attached service
agreement, and shall pay for such capacity at the yearly delivery rate for firm
point-to-point transmission service set forth in Schedule 7, Section A, of El
Paso's OATT (as that rate may change from time to time).
In addition, immediately upon the later of the Settlement's Effective Date and
the date on which Tucson (or any party delivering power to Tucson's Balancing
Authority Area for Tucson's use in serving its load) begins receiving
electricity from the first phase of the Macho Springs Project, and continuing
through the term of the Settlement (unless otherwise mutually agreed upon by the
Parties), Tucson shall reserve from El Paso at least 10 MW of firm
point-to-point transmission capacity under El Paso's OATT for transmission of
electricity from the receipt point of Luna to the delivery point of
Springerville under the attached service agreement, and shall pay for such
capacity at the yearly delivery rate for firm point-to-point transmission
service set forth in Schedule 7, Section A of El Paso's OATT (as that rate may
change from time to time). The Macho Springs Project refers to the 99 MW
generating facility being constructed by Macho Springs Power I, LLC in Luna
County, New Mexico to interconnect with the El Paso

3

--------------------------------------------------------------------------------




system approximately 30 miles from the receipt point of Luna. The first phase of
the Macho Springs Project consists of approximately 50 MW.
To be clear, in no circumstance during the term of this Settlement will the rate
Tucson pays El Paso for firm point-to-point service under this Article be less
than the El Paso Schedule 7, Section A yearly delivery rate currently set forth
in El Paso's OATT, unless El Paso makes a rate change filing to lower its rates
for Schedule 7, Section A service under Section 205 of the Federal Power Act, or
the Commission or a third party seeks to lower El Paso's rates for Schedule 7,
Section A service pursuant to Section 206 of the Federal Power Act, and those
lower rates are made effective during the term of this Settlement.
Tucson may request El Paso to provide transmission service on a non-firm basis
over receipt points and delivery points other than those specified in the
attached service agreements, in amounts not to exceed its firm capacity
reservations, without incurring an additional non-firm point-to-point
transmission service charge or executing a new service agreement, subject to the
conditions specified in Section 22.1 of the El Paso OATT. Tucson may also
request El Paso to modify the receipt points and/or delivery points specified in
the attached service agreements on a firm basis in accordance with Section 22.2
of the El Paso OATT. If Tucson requests modification of receipt or delivery
points on a firm basis under Section 22.2 of El Paso's OATT, El Paso shall treat
the request as a new request for service, and process it under the procedures
set forth in El Paso's OATT. Unless the receipt points and/or delivery points
specified in the attached service agreements are modified on a firm basis,
Tucson shall remain obligated to reserve, and pay for, at least 30 MW and 10 MW
of firm point-to-point transmission capacity at the points set forth in the
attached service agreements

4

--------------------------------------------------------------------------------




through the term of the Settlement. If the receipt points and/or delivery points
specified in the attached service agreements are modified on a firm basis during
the term of the Settlement, Tucson shall remain obligated to reserve, and pay
for, at least 30 MW and 10 MW of firm point-to-point transmission capacity at
the modified points, at a rate no less than El Paso's Schedule 7, Section A
yearly delivery rate.
Tucson shall be responsible for compensating El Paso for real power losses
pursuant to Schedule 10 of the El Paso OATT, as that schedule may change from
time to time. Tucson shall also be responsible for paying any applicable
ancillary service charges (including, but not limited to charges for ancillary
services under Schedules 1 and 2 of El Paso's OATT), and any other charges (in
effect currently or made effective during the term of this Settlement)
applicable under El Paso's OATT to firm point-to-point transmission service
provided pursuant to the attached service agreements or any superseding service
agreements.
Nothing in this Settlement shall affect Tucson's right to contest any rate
change filing under El Paso's OATT that may be proposed by El Paso during the
term of this Settlement, including any filing that proposes a change to (a) the
rates for firm point-to-point transmission service set forth in El Paso's OATT,
(b) the amount of compensation to be provided by Tucson for real power losses or
the manner in which that compensation is to be provided, or (c) any ancillary
service charges applicable to firm point-to-point transmission service.
ARTICLE III
TRANSMISSION RIGHTS UNDER THE 1982 AGREEMENT
170 MW of Transmission. Upon the Effective Date of the Settlement, the 200 MW of
transmission rights assigned by El Paso to Tucson in the Springerville-Luna 345
kV circuit and in

5

--------------------------------------------------------------------------------




the 345 kV circuit from Luna via Hidalgo to Greenlee in Sections 6.3 and 6.4 of
the 1982 Agreement shall be reduced to 170 MW of transmission rights, and to
only the following eligible point combinations, in the direction shown:
345 kV Receipt Point        345 kV Delivery Point
Springerville        à    Greenlee
Macho Springs    à    Springerville
Macho Springs    à    Greenlee
Luna            à    Springerville
Luna            à    Greenlee


Tucson shall be deemed to have reserved 170 MW on each circuit (the
Springerville-Luna 345 kV circuit and the 345 kV circuit from Luna via Hidalgo
to Greenlee), but Tucson may not schedule more than 170 MW of transmission
service on these lines under the 1982 Agreement, in total, at any one time. For
example, if Tucson were to schedule 130 MW of transmission service under the
1982 Agreement from any receipt point designated above to the corresponding
delivery point, it could only schedule a maximum of 40 MW of additional
transmission service under the 1982 Agreement between any receipt point and any
corresponding delivery point listed above for delivery at the same time. El Paso
will not accept multiple schedules of transmission service from Tucson where
such schedules provide for simultaneous transmission of electricity under the
1982 Agreement in excess of 170 MW, in total. For example, if Tucson were to
schedule 170 MW from Macho Springs to Springerville under the 1982 Agreement, it
would not be able to schedule transmission service for delivery of electricity
from Luna to Greenlee, at the same time under the 1982 Agreement. In addition,
the total amount of electricity to be transmitted at any time under the 1982
Agreement in

6

--------------------------------------------------------------------------------




accordance with Article III, and on a firm or non-firm basis under El Paso's
OATT in accordance with Article II, for delivery to Greenlee is subject to a
maximum limit of 200 MW. See Article IV.
No Other Points Permitted. To repeat what is prescribed above, Tucson's 170 MW
of transmission rights under the 1982 Agreement shall be solely at the receipt
and delivery points identified above, and solely in the point combinations and
directions shown. No other points, point combinations or directions are
permitted.
Ancillary Services. The Parties understand and agree that transmission service
provided by each Party under the 1982 Agreement is a “bundled” service which
includes both transmission service and certain transmission support functions
that are needed for the reliable transmission of electricity, and that nothing
in FERC Order No. 888 or any other FERC rule, regulation or order has required
this service to be “unbundled.” The Parties further agree that:
a)
Each of the Parties shall continue to provide such bundled transmission service
whenever it transmits electricity for the other Party under the 1982 Agreement,
in the same manner in which it has provided bundled transmission service in past
years under the 1982 Agreement.

b)
In the event transmission service under the 1982 Agreement is required to be
“unbundled” but the 1982 Agreement otherwise remains intact, the transmitting
Party shall provide scheduling, system control and dispatch service; reactive
supply and voltage control from generation or other sources service; and real
power losses (as those services are defined in FERC Order No. 888), as unbundled
ancillary services in conjunction with the transmission of electricity under the
1982 Agreement. Charges for real power losses will be those specified in the
1982




7

--------------------------------------------------------------------------------




Agreement, and each of the other two services will be provided at no additional
charge to the Party for whom electricity is being transmitted. However, the
transmitting Party shall not be obligated to provide any other ancillary
services (including those ancillary services specified in FERC Order No. 888 or
any ancillary services defined by the FERC in the future) in conjunction with
transmission of electricity under the 1982 Agreement.
c)
In the event that transmission service under the 1982 Agreement is required to
be unbundled, the Party for whom electricity is being transmitted shall have no
obligation either to purchase any ancillary services from the transmitting Party
or to self-provide any ancillary services as a condition of having electricity
transmitted under the 1982 Agreement.

Macho Springs Receipts. Macho Springs is a receipt point not currently in
existence, but it may become a receipt point during the term of this Settlement
upon the interconnection to the El Paso system of the generating facility being
constructed by Macho Springs Power I, LLC in Luna County, New Mexico. The
Parties specifically agree as part of this Settlement that (a) the only power
eligible for receipt at the Macho Springs point for transmission under the 1982
Agreement is power generated by the Macho Springs Project; and (b) any time
Tucson schedules transmission service on the El Paso transmission system with
Macho Springs as a receipt point (whether under the OATT service agreements
entered into under Article II or under the 1982 Agreement under this Article
III), Tucson shall dynamically transfer its Macho Springs power out of El Paso's
Balancing Authority Area. In the event transmission service under the 1982
Agreement is required to be unbundled, El Paso shall not be obligated by the

8

--------------------------------------------------------------------------------




1982 Agreement or this Settlement to offer and/or provide, in association with
any power received at the Macho Springs point, regulation service, energy
imbalance service, generator imbalance service, or any other ancillary service
adopted by FERC in the future.
To the extent that other ancillary services are necessary or required for the
transmission of power generated by the Macho Springs Project under the 1982
Agreement and this Settlement, El Paso shall not be responsible for those other
ancillary services, unless otherwise mutually-agreed between Tucson and El Paso.
El Paso Generator Receipts. El Paso may desire to use transmission rights that
were assigned to it in the 1982 Agreement for transmission of electricity
generated by a new wind-powered or other renewable generator that may be
interconnected to the Tucson system in the future (the “El Paso Generator”). The
Parties specifically agree as part of this Settlement that (a) any time El Paso
schedules transmission service under the 1982 Agreement with the El Paso
Generator as a receipt point, El Paso must dynamically transfer its power from
the El Paso Generator out of Tucson's Balancing Authority Area, and (b) the only
power eligible for receipt at the El Paso Generator receipt point under the 1982
Agreement is power from the El Paso Generator. In the event transmission service
under the 1982 Agreement is required to be unbundled, Tucson is not obligated by
the 1982 Agreement or this Settlement to offer and/or provide in association
with any power received at the El Paso Generator receipt point, regulation
service, energy imbalance service, generator imbalance service or any other
ancillary service adopted by FERC in the future.
To the extent that other ancillary services are necessary or required for the
transmission of power generated by the El Paso Generator under the 1982
Agreement and this Settlement,

9

--------------------------------------------------------------------------------




Tucson shall not be responsible for those other ancillary services, unless
otherwise mutually-agreed between Tucson and El Paso.
New Generation. This Settlement does not require either Party to construct
facilities for the other Party's benefit under the 1982 Agreement. Tucson has
indicated to El Paso that it may desire to add new generation in the future at
the Luna or Springerville receipt points, and the Parties hereby agree as
follows:
(a) If Tucson (or its affiliate) constructs a new generation plant at either
Luna or Springerville during the term of this Settlement, Tucson shall:
(i)
request interconnection under the Large or Small Generator Interconnection
Procedures in El Paso's OATT, and pre-pay for the cost of all facilities,
including Network Upgrades, required for the interconnection, and

(ii)
at Tucson's election, Tucson shall either (a) purchase and pay for transmission
service for delivery of electricity generated by such generation under El Paso's
OATT (with any associated obligation imposed on Tucson under El Paso's OATT to
pay El Paso for transmission facilities necessary to provide the OATT service),
or (b) make El Paso whole for the full cost of any facilities required to be
constructed and/or installed for the interconnection, including Network Upgrade
costs (if Tucson elects to have such generation transmitted under the 1982
Agreement).


10

--------------------------------------------------------------------------------




(b) If Tucson elects to have such electricity from the new generation plant
transmitted under the 1982 Agreement, the method under which Tucson shall make
El Paso whole shall be as follows: El Paso shall (i) calculate the non-usage
portion of transmission charges paid by all transmission customers for
transmission services under El Paso's OATT associated with the new generation at
the end of the repayment period agreed to by El Paso under the Large or Small
Generator Interconnection Agreement under which the new generation plant was
interconnected, with respect to power from the new generation plant, and (ii)
reimburse Tucson this amount; provided, however, that El Paso shall not be
obligated to reimburse Tucson any more than an amount equal to the total Network
Upgrade costs associated with the interconnection.
(c) If, instead of constructing a new generation plant at either Luna or
Springerville, Tucson purchases power from new generation constructed by an
unaffiliated third party at Luna and Springerville, Tucson shall, at its
election, either (i) have electricity from such new generation plant transmitted
under El Paso's OATT (with any associated obligation imposed on Tucson under the
OATT to pay El Paso for transmission facilities necessary to provide the OATT
service), or (ii) make El Paso whole for the cost of Network Upgrades associated
with the interconnection (if Tucson elects to have electricity from such new
generation plant transmitted under the 1982 Agreement).
(d) If Tucson elects to have electricity from such new generation plant
transmitted under the 1982 Agreement, the method under which Tucson shall make
El Paso whole shall be as follows: El Paso shall (i) calculate the non-usage
portion of transmission charges paid by all transmission customers for
transmission services under El Paso's OATT associated with the new

11

--------------------------------------------------------------------------------




generation at the end of the repayment period agreed to by El Paso under the
Large or Small Generator Interconnection Agreement under which the new
generation plant was interconnected, with respect to power from the new
generation plant, (ii) subtract those charges from the Network Upgrade costs
(including interest) for which El Paso has a reimbursement obligation to the
generator under the Large or Small Generator Interconnection Agreement, and
(iii) invoice Tucson the difference. Tucson shall pay the invoice within 30
days.
(e) When El Paso transmits electricity from any new generation plant at Luna or
Springerville for delivery to Tucson under the 1982 Agreement in accordance with
the provisions set forth above, Tucson shall dynamically transfer such
generation out of El Paso's Balancing Authority Area and El Paso's obligation to
offer and/or provide ancillary services for the new generation added at Luna or
Springerville shall be no greater than that applicable to the receipt of power
at the Macho Springs receipt point under the Section of this Article III
entitled “Macho Springs Receipts.”
(f) If El Paso's Large or Small Generator Interconnection Procedures or form of
agreement change during the period this Settlement is in effect such that there
is an inconsistency between the full pre-payment obligation imposed upon Tucson
in subsection (a)(i) above and the pre-payment provisions in the revised
procedures, then the pre-payment provisions in this Settlement shall govern.
(g) Similarly, if El Paso constructs a new generation plant during the term of
this Settlement at points of receipt connected to transmission facilities owned
by Tucson in which El Paso has been assigned transmission rights under the 1982
Agreement, El Paso shall:

12

--------------------------------------------------------------------------------




(i)
request interconnection under the Large or Small Generator Interconnection
Procedures in Tucson's OATT, and pre-pay for the cost of all facilities,
including Network Upgrades, required for the interconnection,

and
(ii)
at El Paso's election, El Paso shall either (a) purchase and pay for
transmission service for delivery of electricity generated by such generation
under Tucson's OATT (with any associated obligation imposed on El Paso under
Tucson's OATT to pay Tucson for transmission facilities necessary to provide the
OATT service), or (b) make Tucson whole for the full cost of any facilities
required to be constructed and/or installed for the interconnection, including
Network Upgrade costs (if El Paso elects to have such generation transmitted
under the 1982 Agreement).

(h) If El Paso elects to have such electricity from the new generation plant
transmitted under the 1982 Agreement, the method under which El Paso shall make
Tucson whole shall be as follows: Tucson shall (i) calculate the non-usage
portion of transmission charges paid by all transmission customers for
transmission services under Tucson's OATT associated with the new generation at
the end of the repayment period agreed to by Tucson under the Large or Small
Generator Interconnection Agreement under which the new generation plant was
interconnected, with respect to power from the new generation plant, and (ii)
reimburse El Paso this amount; provided, however, that Tucson shall not be
obligated to reimburse El Paso any more than an amount equal to the total
Network Upgrade costs associated with the interconnection.

13

--------------------------------------------------------------------------------




(i) If, instead of constructing a new generation plant, El Paso purchases power
from new generation constructed by an unaffiliated third party, El Paso shall,
at its election, either (i) have electricity from such new generation plant
transmitted under Tucson's OATT (with any associated obligation imposed on El
Paso under the OATT to pay Tucson for transmission facilities necessary to
provide the OATT service), or (ii) make Tucson whole for the cost of Network
Upgrades associated with the interconnection (if El Paso elects to have
electricity from such new generation plant transmitted under the 1982
Agreement).
(j) If El Paso elects to have electricity from such new generation plant
transmitted under the 1982 Agreement, the method under which El Paso shall make
Tucson whole shall be as follows: Tucson shall (i) calculate the non-usage
portion of transmission charges paid by all transmission customers for
transmission services under Tucson's OATT associated with the new generation at
the end of the repayment period agreed to by Tucson under the Large or Small
Generator Interconnection Agreement under which the new generation plant was
interconnected, with respect to power from the new generation plant, (ii)
subtract those charges from the Network Upgrade costs (including interest) for
which Tucson has a reimbursement obligation to the generator under the Large or
Small Generator Interconnection Agreement, and (iii) invoice El Paso the
difference. El Paso shall pay the invoice within 30 days.
(k) When Tucson transmits electricity from any new generation plant for delivery
to El Paso under the 1982 Agreement in accordance with the provisions set forth
above, El Paso shall dynamically transfer such generation out of Tucson's
Balancing Authority Area and Tucson's obligation to offer and/or provide
ancillary services for the new generation added shall be no

14

--------------------------------------------------------------------------------




greater than that applicable to the receipt of power at the Macho Springs
receipt point under the Section of this Article III entitled “Macho Springs
Receipts.”
(l) If Tucson's Large or Small Generator Interconnection Procedures or form of
agreement change during the period this Settlement is in effect such that there
is an inconsistency between the full pre-payment obligation imposed upon El Paso
in subsection (g)(i) above and the pre-payment provisions in the revised
procedures, then the pre-payment provisions in this Settlement shall govern.
ARTICLE IV
GREENLEE
Service provided under Articles II and III of this Settlement, combined, shall
not exceed 200 MW for delivery at Greenlee at any time.
ARTICLE V
EFFECTIVE DATE AND TERM
Effective Date. The Effective Date of this Settlement is the first day of the
first month after the later to occur of the following two issuances: (a)
issuance by the Federal Energy Regulatory Commission of a Final Non-Appealable
Order approving the Settlement without modification or condition, and (b)
issuance by the Federal Energy Regulatory Commission of a Final Non-Appealable
Order approving a settlement agreement between El Paso and Macho Springs Power
I, LLC regarding the reimbursement of network upgrade costs associated with the
interconnection of Macho Springs to the El Paso system. To be clear, both
issuances must occur for the Settlement to become effective.
Final Non-Appealable Order. An order shall be considered a Final Non-Appealable
Order (i) on the day after the expiration of the period for filing a request for
rehearing of the

15

--------------------------------------------------------------------------------




Commission's order approving the Settlement, when no such request for rehearing
has been filed, or (ii) if a request for rehearing is filed, on the day after
the expiration of the period for filing a request for rehearing of the
Commission's order on rehearing, when no further request for rehearing is filed.
Neither El Paso nor Tucson will file a request for rehearing of a Commission
order approving the Settlement without modification or condition.
Term. This Settlement shall become effective on the Effective Date and remain in
effect for the remaining term set forth in Section 6.4 of the 1982 Agreement,
which term began with the commercial operation date of the Luna-Springerville
circuit (on April 19, 1990) and is to end 40 years later (on April 19, 2030).
ARTICLE VI
FINAL RESOLUTION AND WAIVER
Final Resolution. This Settlement shall be a final and complete resolution of
Tucson's rights to transmission service on the El Paso system in the
Springerville-Luna 345 kV circuit and in the 345 kV circuit from Luna via
Hidalgo to Greenlee under the 1982 Agreement.
Litigation Withdrawn. Within 10 calendar days of the Settlement's Effective
Date, El Paso shall withdraw its appeal before the United States Court of
Appeals for the District of Columbia Circuit in Case No. 10-1194, and Tucson
shall withdraw its complaint before the United States District Court for the
District of Arizona in Case No. 4:08-CV-680-TUC-CKJ. The Parties agree to not
re-file or otherwise pursue those claims, or the claims in underlying
proceedings, in the future.

16

--------------------------------------------------------------------------------




Waiver. Approval of this Settlement shall constitute waiver of any of the
Commission's rules and regulations that may be necessary to effectuate the
Settlement in accordance with all of its terms.
ARTICLE VII
MISCELLANEOUS
Standard of Review. It is the intent of the Parties that, to the maximum extent
permitted by law, the provisions of this Settlement shall not be subject to
change under Sections 205 and 206 absent the written agreement of the Parties,
and that the standard of review for changes unilaterally proposed by either El
Paso or Tucson, or by the Commission acting sua sponte or at the request of a
third party, shall be the public interest standard of review, sometimes referred
to as the Mobile Sierra public interest standard.
Compromise. This Settlement is a compromise for the purpose of reaching a
resolution of a long-standing dispute. The Commission's approval of the
Settlement shall not constitute approval of, or any precedent regarding, any
principle or issue or methodology underlying the Settlement.
No Precedent. This Settlement is entered into upon the understanding that it
constitutes a negotiated agreement and no Party shall be deemed to have
approved, accepted, agreed to, or consented to any principle or position in the
captioned proceedings or to have prejudiced positions taken or that may be taken
in these or any other proceedings. This Settlement shall not be cited or relied
upon as precedent for any purpose, or as establishing any issue or principle,
except to the extent of enforcing the terms and conditions of the Settlement
itself. Nothing herein shall be deemed a “settled practice” as that term was

17

--------------------------------------------------------------------------------




interpreted and applied in Public Service Comm'n of New York v. FERC, 642 F.2d
1335 (D.C. Cir. 1980).     
Withdrawal. This Settlement is submitted by the Parties on the express condition
that it will not become effective if the Commission modifies and/or attaches
conditions to it. In the event the Settlement does not become effective pursuant
to its terms, it will be withdrawn from the dockets and shall not be used by
anyone in these Commission proceedings or in any other case, court docket or
other forum.    
Nonseverability. The Settlement's various provisions are not severable.     
Governing Law, Regulatory Authority, and Rules. The validity, interpretation and
enforcement of this Settlement and each of its provisions shall be governed and
construed in accordance with the laws of the State of Arizona, without regard to
its conflicts of law principles; provided, however, that where jurisdiction over
a dispute between the Parties properly lies before the federal courts, the Party
with a cause of action may file suit before a federal court with jurisdiction to
hear the dispute. This Settlement is subject to all Applicable Laws and
Regulations. Each Party expressly reserves the right to seek changes in, appeal,
or otherwise contest any laws, orders, or regulations of a Governmental
Authority.
Amendment. The Parties may amend this Settlement by a written instrument duly
executed by both Parties, subject to any applicable approval(s) required by a
Governmental Authority.
No Third-Party Beneficiaries. This Settlement is not intended to and does not
create rights, remedies, or benefits of any character whatsoever in favor of any
persons, corporations, associations, or entities other than the Parties, and the
obligations herein assumed are solely

18

--------------------------------------------------------------------------------




for the use and benefit of the Parties. Neither Party may assign the rights
provided it under this Settlement.
Waiver. The failure of a Party to this Settlement to insist, on any occasion,
upon strict performance of any provision of this Settlement will not be
considered a waiver of any obligation, right, or duty of, or imposed upon, such
Party. Any waiver at any time by either Party of its rights with respect to this
Settlement shall not be deemed a continuing waiver or a waiver with respect to
any other failure to comply with any other obligation, right, duty of this
Settlement. Any waiver of this Settlement shall, if requested, be provided in
writing.
Entire Agreement. This Settlement, including all attachments and any documents
identified there, constitutes the entire agreement between the Parties with
reference to the subject matter hereof, and supersedes all prior and
contemporaneous understandings or agreements, oral or written, between the
Parties with respect to the subject matter of this Settlement.
Conflicts. In the event of a conflict between the body of this Settlement and
any attachments, the terms and provisions of the body of this Settlement shall
prevail and be deemed the final intent of the Parties.
No Dedication of Facilities. No undertaking by El Paso under any provision of
this Settlement shall constitute the dedication of El Paso's system or any
portion thereof to Tucson or to the public.
Partnership. This Settlement shall not be interpreted or construed to create an
association, joint venture, agency relationship, or partnership between the
Parties or to impose any partnership obligation or partnership liability upon
either Party. Neither Party shall have

19

--------------------------------------------------------------------------------




any right, power or authority to enter into any agreement or undertaking for, or
act on behalf of, or to act as or be an agent or representative of, or to
otherwise bind, the other Party.
Notices. Notices required in connection with the scheduling of transmission
service under Article II of this Settlement shall be in accordance with the
service agreements attached to the Settlement. Notices required in connection
with the scheduling of transmission service under Article III of this Settlement
shall be in conformance with the Parties past practices under the 1982
Agreement. Any other written notice or request of a more general nature in
connection with this Settlement shall be tendered to the applicable Party at the
following addresses:
If to Tucson:
Tucson Electric Power Company
c/o UniSource Energy Corp.
Attention: General Counsel    
One South Church Avenue
Tucson, AZ 85701
Phone:     
Fax:         
Email:     


If to El Paso:
El Paso Electric Company         El Paso Electric Company
Attention: General Counsel      Attention: Asst. VP - System Operations
100 N. Stanton             100 N. Stanton
El Paso, TX 79901            El Paso, TX 79901
Phone: (915) 543-5776         Phone: (915) 543-5719
Fax: (915) 521-4728            Fax: (915) 521-4763
Email: mary.kipp@epelectric.com     Email: joe.nevarez@epelectric.com


Interpretation. Both Parties participated in the preparation of this Settlement
and no ambiguity should be construed against any Party as the primary drafter
hereof.

20

--------------------------------------------------------------------------------




Privilege for Settlement Discussion. All offers of settlement and settlement
discussions and negotiations related thereto are and shall remain subject to the
privilege for such communications established by the Commission's Rules.
Multiple Counterparts. This Settlement may be executed in two or more
counterparts, each of which is deemed an original but all constitute one and the
same instrument.


The Parties have caused their duly authorized representatives to execute this
Settlement on this 26th day of April, 2011.


For El Paso Electric Company                For Tucson Electric Power Company


/s/David W. Stevens              /s/David G. Hutchens
Print Name: David W. Stevens     Print Name: David G. Hutchens        
Title: April 26, 2011             Title: Executive Vice President







        





21

--------------------------------------------------------------------------------




EL PASO ELECTRIC COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
TUCSON ELECTRIC POWER COMPANY
 
 
 
 
 
 
 
 
 
 
Settlement Calculation, Article I
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
 
 
 
0.0678
0.0730
0.0774
0.0817
0.0825
0.0825
0.0825
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
30 MW @
 
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
 
Firm PTP
 
31-Mar-06
30-Jun-06
30-Sep-06
31-Dec-06
31-Mar-07
30-Jun-07
30-Sep-07
 
$2.31 kW/mo.
Assume
90 Days In Quarter
91 Days in Quarter
92 Days in Quarter
92 Days in Quarter
90 Days In Quarter
91 Days in Quarter
92 Days in Quarter
 
Monthly Delivery
Earn Interest
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Charge
All Month
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
 
 
 
0.0170
Balance
0.0183
Balance
0.0194
Balance
0.0204
Balance
0.0206
Balance
0.0206
Balance
0.0206
Balance
 
 
 
Q1 2006
Q1 2006
Q2 2006
Q2 2006
Q3 2006
Q3 2006
Q4 2006
Q4 2006
Q1 2007
Q1 2007
Q2 2007
Q2 2007
Q3 2007
Q3 2007
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Feb 06
69,300


1-Feb-06
757


70,057


1,279


71,336


1,380


72,716


1,485


74,201


1,530


75,731


1,562


77,293


1,594


78,888


Mar
69,300


1-Mar-06
392


69,692


1,272


70,963


1,373


72,337


1,477


73,814


1,522


75,336


1,554


76,890


1,586


78,476


Apr
69,300


1-Apr-06
—


—


1,251


70,551


1,365


71,916


1,469


73,385


1,514


74,898


1,545


76,443


1,577


78,020


May
69,300


1-May-06
—


—


834


70,134


1,357


71,491


1,460


72,951


1,505


74,456


1,536


75,991


1,567


77,559


Jun
69,300


1-Jun-06
—


—


403


69,703


1,349


71,052


1,451


72,503


1,495


73,998


1,526


75,525


1,558


77,082


Jul
69,300


1-Jul-06
—


—


—


—


1,326


70,626


1,443


72,069


1,486


73,555


1,517


75,072


1,548


76,621


Aug
69,300


1-Aug-06
—


—


—


—


875


70,175


1,433


71,608


1,477


73,085


1,507


74,592


1,538


76,131


Sep
69,300


1-Sep-06
—


—


—


—


423


69,723


1,424


71,147


1,467


72,614


1,498


74,112


1,529


75,640


Oct
69,300


1-Oct-06
—


—


—


—


—


—


1,400


70,700


1,458


72,158


1,488


73,647


1,519


75,165


Nov
69,300


1-Nov-06
—


—


—


—


—


—


923


70,223


1,448


71,671


1,478


73,150


1,509


74,658


Dec
69,300


1-Dec-06
—


—


—


—


—


—


462


69,762


1,439


71,200


1,469


72,669


1,499


74,168


Jan 07
69,300


1-Jan-07
—


—


—


—


—


—


—


—


1,413


70,713


1,458


72,172


1,489


73,660


Feb
69,300


1-Feb-07
—


—


—


—


—


—


—


—


921


70,221


1,448


71,669


1,478


73,148


Mar
69,300


1-Mar-07
—


—


—


—


—


—


—


—


476


69,776


1,439


71,216


1,469


72,684


Apr
69,300


1-Apr-07
—


—


—


—


—


—


—


—


—


—


1,414


70,714


1,458


72,172


May
69,300


1-May-07
—


—


—


—


—


—


—


—


—


—


942


70,242


1,449


71,691


Jun
69,300


1-Jun-07
—


—


—


—


—


—


—


—


—


—


455


69,755


1,439


71,194


Jul
69,300


1-Jul-07
—


—


—


—


—


—


—


—


—


—


—


—


1,414


70,714


Aug
69,300


1-Aug-07
—


—


—


—


—


—


—


—


—


—


—


—


932


70,232


Sep
69,300


1-Sep-07
—


—


—


—


—


—


—


—


—


—


—


—


451


69,751


Oct
69,300


1-Oct-07
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Nov
69,300


1-Nov-07
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Dec
69,300


1-Dec-07
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Jan 08
69,300


1-Jan-08
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Feb
69,300


1-Feb-08
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Mar
69,300


1-Mar-08
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Apr
69,300


1-Apr-08
—


—


—


—


—


—


—


—


—


—


—


—


—


—


May
69,300


1-May-08
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Jun
69,300


1-Jun-08
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Jul
69,300


1-Jul-08
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Aug
69,300


1-Aug-08
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Sep
69,300


1-Sep-08
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Oct
69,300


1-Oct-08
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Nov
69,300


1-Nov-08
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Dec
69,300


1-Dec-08
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Jan 09
69,300


1-Jan-09
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Feb
69,300


1-Feb-09
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Mar
69,300


1-Mar-09
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Apr
69,300


1-Apr-09
—


—


—


—


—


—


—


—


—


—


—


—


—


—


May
69,300


1-May-09
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Jun
69,300


1-Jun-09
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Jul
69,300


1-Jul-09
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Aug
69,300


1-Aug-09
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Sep
69,300


1-Sep-09
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Oct
69,300


1-Oct-09
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Nov
69,300


1-Nov-09
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Dec
69,300


1-Dec-09
—


—


—


—


—


—


—


—


—


—


—


—


—


—









--------------------------------------------------------------------------------




EL PASO ELECTRIC COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
TUCSON ELECTRIC POWER COMPANY
 
 
 
 
 
 
 
 
 
 
Settlement Calculation, Article I
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
 
 
 
0.0678
0.0730
0.0774
0.0817
0.0825
0.0825
0.0825
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
30 MW @
 
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
 
Firm PTP
 
31-Mar-06
30-Jun-06
30-Sep-06
31-Dec-06
31-Mar-07
30-Jun-07
30-Sep-07
 
$2.31 kW/mo.
Assume
90 Days In Quarter
91 Days in Quarter
92 Days in Quarter
92 Days in Quarter
90 Days In Quarter
91 Days in Quarter
92 Days in Quarter
 
Monthly Delivery
Earn Interest
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Charge
All Month
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
 
 
 
0.0170
Balance
0.0183
Balance
0.0194
Balance
0.0204
Balance
0.0206
Balance
0.0206
Balance
0.0206
Balance
 
 
 
Q1 2006
Q1 2006
Q2 2006
Q2 2006
Q3 2006
Q3 2006
Q4 2006
Q4 2006
Q1 2007
Q1 2007
Q2 2007
Q2 2007
Q3 2007
Q3 2007
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jan 10
69,300


1-Jan-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Feb
69,300


1-Feb-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Mar
69,300


1-Mar-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Apr
69,300


1-Apr-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


May
69,300


1-May-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Jun
69,300


1-Jun-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Jul
69,300


1-Jul-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Aug
69,300


1-Aug-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Sep
69,300


1-Sep-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Oct
69,300


1-Oct-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Nov
69,300


1-Nov-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Dec
69,300


1-Dec-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


 
 
 
—


—


—


—


—


—


—


—


—


—


—


—


—


—


January 1, 2011
4,088,700


 
1,149


139,749


5,038


352,687


9,448


570,035


14,428


792,363


19,153


1,019,416


23,837


1,251,153


28,602


1,487,654




--------------------------------------------------------------------------------




EL PASO ELECTRIC COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
TUCSON ELECTRIC POWER COMPANY
 
 
 
 
 
 
 
 
 
 
Settlement Calculation, Article I
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
 
 
 
0.0825
0.0776
0.0677
0.0530
0.0500
0.0452
0.0337
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
30 MW @
 
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
 
Firm PTP
 
31-Dec-07
31-Mar-08
30-Jun-08
30-Sep-08
31-Dec-08
31-Mar-09
30-Jun-09
 
$2.31 kW/mo.
Assume
92 Days in Quarter
91 Days In Quarter
91 Days in Quarter
92 Days in Quarter
92 Days in Quarter
90 Days in Quarter
91 Days in Quarter
 
Monthly Delivery
Earn Interest
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Charge
All Month
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
 
 
 
0.0206
Balance
0.0194
Balance
0.0169
Balance
0.0133
Balance
0.0125
Balance
0.0113
Balance
0.0084
Balance
 
 
 
Q4 2007
Q4 2007
Q1 2008
Q1 2008
Q2 2008
Q2 2008
Q3 2008
Q3 2008
Q4 2008
Q4 2008
Q1 2009
Q1 2009
Q2 2009
Q2 2009
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Feb 06
69,300


1-Feb-06
1,627


80,515


1,562


82,077


1,389


83,466


1,106


84,572


1,057


85,629


968


86,596


730


87,326


Mar
69,300


1-Mar-06
1,619


80,095


1,554


81,649


1,382


83,030


1,100


84,131


1,052


85,182


963


86,145


726


86,871


Apr
69,300


1-Apr-06
1,609


79,629


1,545


81,174


1,374


82,548


1,094


83,641


1,046


84,687


957


85,644


722


86,365


May
69,300


1-May-06
1,600


79,158


1,536


80,694


1,366


82,060


1,087


83,147


1,039


84,186


951


85,138


717


85,855


Jun
69,300


1-Jun-06
1,590


78,672


1,526


80,198


1,357


81,556


1,081


82,636


1,033


83,669


945


84,615


713


85,328


Jul
69,300


1-Jul-06
1,580


78,201


1,517


79,718


1,349


81,067


1,074


82,142


1,027


83,168


940


84,108


709


84,817


Aug
69,300


1-Aug-06
1,570


77,701


1,507


79,208


1,341


80,549


1,067


81,616


1,020


82,636


934


83,570


704


84,274


Sep
69,300


1-Sep-06
1,560


77,200


1,498


78,698


1,332


80,030


1,060


81,091


1,014


82,104


928


83,032


700


83,731


Oct
69,300


1-Oct-06
1,550


76,716


1,488


78,204


1,324


79,528


1,054


80,581


1,007


81,589


922


82,511


695


83,206


Nov
69,300


1-Nov-06
1,540


76,198


1,478


77,676


1,315


78,991


1,047


80,038


1,000


81,038


916


81,954


690


82,644


Dec
69,300


1-Dec-06
1,530


75,697


1,469


77,166


1,306


78,472


1,040


79,512


994


80,506


910


81,415


686


82,101


Jan 07
69,300


1-Jan-07
1,519


75,180


1,458


76,638


1,297


77,935


1,033


78,968


987


79,955


903


80,859


681


81,540


Feb
69,300


1-Feb-07
1,509


74,656


1,448


76,105


1,288


77,393


1,025


78,418


980


79,398


897


80,296


676


80,972


Mar
69,300


1-Mar-07
1,499


74,184


1,439


75,623


1,280


76,903


1,019


77,922


974


78,896


892


79,787


672


80,459


Apr
69,300


1-Apr-07
1,489


73,661


1,429


75,090


1,271


76,361


1,012


77,372


967


78,339


885


79,225


667


79,892


May
69,300


1-May-07
1,479


73,170


1,419


74,589


1,262


75,852


1,005


76,857


961


77,817


879


78,697


663


79,360


Jun
69,300


1-Jun-07
1,468


72,663


1,410


74,072


1,254


75,326


998


76,324


954


77,278


873


78,151


658


78,810


Jul
69,300


1-Jul-07
1,458


72,172


1,400


73,572


1,245


74,818


991


75,809


948


76,757


867


77,624


654


78,278


Aug
69,300


1-Aug-07
1,449


71,681


1,391


73,071


1,237


74,308


985


75,293


941


76,234


861


77,095


650


77,745


Sep
69,300


1-Sep-07
1,439


71,189


1,381


72,570


1,228


73,798


978


74,776


935


75,711


856


76,567


645


77,212


Oct
69,300


1-Oct-07
1,414


70,714


1,372


72,086


1,220


73,306


971


74,277


928


75,205


850


76,055


641


76,696


Nov
69,300


1-Nov-07
932


70,232


1,363


71,595


1,212


72,806


965


73,771


922


74,693


844


75,537


636


76,174


Dec
69,300


1-Dec-07
466


69,766


1,353


71,120


1,204


72,323


958


73,282


916


74,198


838


75,036


632


75,668


Jan 08
69,300


1-Jan-08
—


—


1,330


70,630


1,195


71,825


952


72,777


910


73,686


833


74,519


628


75,147


Feb
69,300


1-Feb-08
—


—


872


70,172


1,188


71,359


946


72,305


904


73,209


827


74,036


624


74,660


Mar
69,300


1-Mar-08
—


—


443


69,743


1,180


70,924


940


71,863


898


72,762


822


73,584


620


74,204


Apr
69,300


1-Apr-08
—


—


—


—


1,160


70,460


934


71,394


892


72,286


817


73,103


616


73,719


May
69,300


1-May-08
—


—


—


—


773


70,073


928


71,002


888


71,889


812


72,702


613


73,314


Jun
69,300


1-Jun-08
—


—


—


—


374


69,674


923


70,597


882


71,479


808


72,287


609


72,896


Jul
69,300


1-Jul-08
—


—


—


—


—


—


908


70,208


878


71,086


803


71,889


606


72,495


Aug
69,300


1-Aug-08
—


—


—


—


—


—


599


69,899


874


70,773


800


71,572


603


72,175


Sep
69,300


1-Sep-08
—


—


—


—


—


—


289


69,589


870


70,459


796


71,255


600


71,856


Oct
69,300


1-Oct-08
—


—


—


—


—


—


—


—


857


70,157


793


70,950


598


71,547


Nov
69,300


1-Nov-08
—


—


—


—


—


—


—


—


565


69,865


789


70,654


595


71,250


Dec
69,300


1-Dec-08
—


—


—


—


—


—


—


—


282


69,582


786


70,369


593


70,962


Jan 09
69,300


1-Jan-09
—


—


—


—


—


—


—


—


—


—


774


70,074


590


70,665


Feb
69,300


1-Feb-09
—


—


—


—


—


—


—


—


—


—


505


69,805


588


70,393


Mar
69,300


1-Mar-09
—


—


—


—


—


—


—


—


—


—


261


69,561


586


70,147


Apr
69,300


1-Apr-09
—


—


—


—


—


—


—


—


—


—


—


—


577


69,877


May
69,300


1-May-09
—


—


—


—


—


—


—


—


—


—


—


—


385


69,685


Jun
69,300


1-Jun-09
—


—


—


—


—


—


—


—


—


—


—


—


186


69,486


Jul
69,300


1-Jul-09
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Aug
69,300


1-Aug-09
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Sep
69,300


1-Sep-09
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Oct
69,300


1-Oct-09
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Nov
69,300


1-Nov-09
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Dec
69,300


1-Dec-09
—


—


—


—


—


—


—


—


—


—


—


—


—


—




--------------------------------------------------------------------------------




EL PASO ELECTRIC COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
TUCSON ELECTRIC POWER COMPANY
 
 
 
 
 
 
 
 
 
 
Settlement Calculation, Article I
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
 
 
 
0.0825
0.0776
0.0677
0.0530
0.0500
0.0452
0.0337
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
30 MW @
 
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
 
Firm PTP
 
31-Dec-07
31-Mar-08
30-Jun-08
30-Sep-08
31-Dec-08
31-Mar-09
30-Jun-09
 
$2.31 kW/mo.
Assume
92 Days in Quarter
91 Days In Quarter
91 Days in Quarter
92 Days in Quarter
92 Days in Quarter
90 Days in Quarter
91 Days in Quarter
 
Monthly Delivery
Earn Interest
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Charge
All Month
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
 
 
 
0.0206
Balance
0.0194
Balance
0.0169
Balance
0.0133
Balance
0.0125
Balance
0.0113
Balance
0.0084
Balance
 
 
 
Q4 2007
Q4 2007
Q1 2008
Q1 2008
Q2 2008
Q2 2008
Q3 2008
Q3 2008
Q4 2008
Q4 2008
Q1 2009
Q1 2009
Q2 2009
Q2 2009
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jan 10
69,300


1-Jan-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Feb
69,300


1-Feb-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Mar
69,300


1-Mar-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Apr
69,300


1-Apr-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


May
69,300


1-May-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Jun
69,300


1-Jun-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Jul
69,300


1-Jul-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Aug
69,300


1-Aug-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Sep
69,300


1-Sep-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Oct
69,300


1-Oct-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Nov
69,300


1-Nov-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


Dec
69,300


1-Dec-10
—


—


—


—


—


—


—


—


—


—


—


—


—


—


 
 
 
—


—


—


 
 
 
 
 
 
 
 
 
 
 
January 1, 2011
4,088,700


 
33,495


1,729,049


36,188


1,973,137


35,702


2,216,740


31,168


2,455,808


32,402


2,696,110


32,006


2,936,016


25,884


3,169,801




--------------------------------------------------------------------------------




EL PASO ELECTRIC COMPANY
 
 
 
 
 
 
 
 
 
 
 
TUCSON ELECTRIC POWER COMPANY
 
 
 
 
 
 
 
 
 
Settlement Calculation, Article I
 
 
 
 
 
 
 
 
 
 
 
 
 
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
 
 
 
 
0.0325
0.0325
0.0325
0.0325
0.0325
0.0325
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
30 MW @
 
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
 
 
Firm PTP
 
30-Sep-09
31-Dec-09
31-Mar-10
30-Jun-10
30-Sep-10
31-Dec-10
 
 
$2.31 kW/mo.
Assume
92 Days in Quarter
92 Days in Quarter
90 Days in Quarter
91 Days in Quarter
92 Days in Quarter
92 Days in Quarter
 
 
Monthly Delivery
Earn Interest
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Charge
All Month
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Cumulative
 
 
 
0.0081
Balance
0.0081
Balance
0.0081
Balance
0.0081
Balance
0.0081
Balance
0.0081
Balance
Interest
 
 
 
Q3 2009
Q3 2009
Q4 2009
Q4 2009
Q1 2010
Q1 2010
Q2 2010
Q2 2010
Q3 2010
Q3 2010
Q4 2010
Q4 2010
31-Dec-10
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Feb 06
69,300


1-Feb-06
710


88,036


715


88,751


721


89,472


727


90,199


733


90,932


739


91,671


22,371


Mar
69,300


1-Mar-06
706


87,576


712


88,288


717


89,005


723


89,728


729


90,457


735


91,192


21,892


Apr
69,300


1-Apr-06
702


87,067


707


87,775


713


88,488


719


89,207


725


89,932


731


90,662


21,362


May
69,300


1-May-06
698


86,553


703


87,256


709


87,965


715


88,680


721


89,400


726


90,126


20,826


Jun
69,300


1-Jun-06
693


86,021


699


86,720


705


87,424


710


88,135


716


88,851


722


89,573


20,273


Jul
69,300


1-Jul-06
689


85,506


695


86,201


700


86,901


706


87,607


712


88,319


718


89,036


19,736


Aug
69,300


1-Aug-06
685


84,959


690


85,649


696


86,345


702


87,047


707


87,754


713


88,467


19,167


Sep
69,300


1-Sep-06
680


84,412


686


85,098


691


85,789


697


86,486


703


87,189


708


87,897


18,597


Oct
69,300


1-Oct-06
676


83,882


682


84,563


687


85,250


693


85,943


698


86,641


704


87,345


18,045


Nov
69,300


1-Nov-06
671


83,316


677


83,993


682


84,675


688


85,363


694


86,057


699


86,756


17,456


Dec
69,300


1-Dec-06
667


82,768


672


83,441


678


84,119


683


84,802


689


85,491


695


86,186


16,886


Jan 07
69,300


1-Jan-07
663


82,202


668


82,870


673


83,543


679


84,222


684


84,907


690


85,596


16,296


Feb
69,300


1-Feb-07
658


81,630


663


82,293


669


82,962


674


83,636


680


84,315


685


85,000


15,700


Mar
69,300


1-Mar-07
654


81,113


659


81,772


664


82,436


670


83,106


675


83,781


681


84,462


15,162


Apr
69,300


1-Apr-07
649


80,541


654


81,196


660


81,855


665


82,520


670


83,191


676


83,867


14,567


May
69,300


1-May-07
645


80,005


650


80,655


655


81,310


661


81,971


666


82,637


671


83,308


14,008


Jun
69,300


1-Jun-07
640


79,450


646


80,096


651


80,746


656


81,402


661


82,064


667


82,731


13,431


Jul
69,300


1-Jul-07
636


78,914


641


79,555


646


80,201


652


80,853


657


81,510


662


82,172


12,872


Aug
69,300


1-Aug-07
632


78,376


637


79,013


642


79,655


647


80,302


652


80,955


658


81,613


12,313


Sep
69,300


1-Sep-07
627


77,839


632


78,471


638


79,109


643


79,752


648


80,400


653


81,053


11,753


Oct
69,300


1-Oct-07
623


77,319


628


77,947


633


78,581


638


79,219


644


79,863


649


80,512


11,212


Nov
69,300


1-Nov-07
619


76,793


624


77,417


629


78,046


634


78,680


639


79,319


644


79,963


10,663


Dec
69,300


1-Dec-07
615


76,283


620


76,903


625


77,528


630


78,158


635


78,793


640


79,433


10,133


Jan 08
69,300


1-Jan-08
611


75,757


616


76,373


621


76,994


626


77,619


631


78,250


636


78,886


9,586


Feb
69,300


1-Feb-08
607


75,266


612


75,878


617


76,494


622


77,116


627


77,742


632


78,374


9,074


Mar
69,300


1-Mar-08
603


74,807


608


75,415


613


76,027


618


76,645


623


77,268


628


77,896


8,596


Apr
69,300


1-Apr-08
599


74,318


604


74,922


609


75,530


614


76,144


619


76,763


624


77,386


8,086


May
69,300


1-May-08
596


73,910


601


74,510


605


75,116


610


75,726


615


76,341


620


76,962


7,662


Jun
69,300


1-Jun-08
592


73,488


597


74,086


602


74,687


607


75,294


612


75,906


617


76,523


7,223


Jul
69,300


1-Jul-08
589


73,084


594


73,678


599


74,276


603


74,880


608


75,488


613


76,101


6,801


Aug
69,300


1-Aug-08
586


72,762


591


73,353


596


73,949


601


74,550


606


75,155


611


75,766


6,466


Sep
69,300


1-Sep-08
584


72,440


589


73,028


593


73,622


598


74,220


603


74,823


608


75,431


6,131


Oct
69,300


1-Oct-08
581


72,129


586


72,715


591


73,306


596


73,901


600


74,502


605


75,107


5,807


Nov
69,300


1-Nov-08
579


71,829


584


72,412


588


73,001


593


73,594


598


74,192


603


74,794


5,494


Dec
69,300


1-Dec-08
577


71,538


581


72,119


586


72,705


591


73,296


596


73,892


600


74,492


5,192


Jan 09
69,300


1-Jan-09
574


71,239


579


71,818


584


72,401


588


72,990


593


73,583


598


74,180


4,880


Feb
69,300


1-Feb-09
572


70,965


577


71,541


581


72,123


586


72,709


591


73,299


596


73,895


4,595


Mar
69,300


1-Mar-09
570


70,717


575


71,292


579


71,871


584


72,455


589


73,043


593


73,637


4,337


Apr
69,300


1-Apr-09
568


70,445


572


71,018


577


71,595


582


72,176


586


72,763


591


73,354


4,054


May
69,300


1-May-09
566


70,251


571


70,822


575


71,397


580


71,977


585


72,562


590


73,152


3,852


Jun
69,300


1-Jun-09
565


70,051


569


70,620


574


71,194


578


71,772


583


72,355


588


72,943


3,643


Jul
69,300


1-Jul-09
557


69,857


568


70,425


572


70,997


577


71,574


582


72,155


586


72,741


3,441


Aug
69,300


1-Aug-09
367


69,667


566


70,233


571


70,804


575


71,379


580


71,959


585


72,544


3,244


Sep
69,300


1-Sep-09
177


69,477


565


70,042


569


70,611


574


71,185


578


71,763


583


72,346


3,046


Oct
69,300


1-Oct-09
—


—


557


69,857


568


70,425


572


70,997


577


71,574


582


72,155


2,855


Nov
69,300


1-Nov-09
—


—


367


69,667


566


70,233


571


70,804


575


71,379


580


71,959


2,659


Dec
69,300


1-Dec-09
—


—


184


69,484


565


70,048


569


70,617


574


71,191


578


71,769


2,469




--------------------------------------------------------------------------------




EL PASO ELECTRIC COMPANY
 
 
 
 
 
 
 
 
 
 
 
TUCSON ELECTRIC POWER COMPANY
 
 
 
 
 
 
 
 
 
Settlement Calculation, Article I
 
 
 
 
 
 
 
 
 
 
 
 
 
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
Annual Interest Rate
 
 
 
 
0.0325
0.0325
0.0325
0.0325
0.0325
0.0325
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
30 MW @
 
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
 
 
Firm PTP
 
30-Sep-09
31-Dec-09
31-Mar-10
30-Jun-10
30-Sep-10
31-Dec-10
 
 
$2.31 kW/mo.
Assume
92 Days in Quarter
92 Days in Quarter
90 Days in Quarter
91 Days in Quarter
92 Days in Quarter
92 Days in Quarter
 
 
Monthly Delivery
Earn Interest
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Charge
All Month
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Interest
Cumulative
Cumulative
 
 
 
0.0081
Balance
0.0081
Balance
0.0081
Balance
0.0081
Balance
0.0081
Balance
0.0081
Balance
Interest
 
 
 
Q3 2009
Q3 2009
Q4 2009
Q4 2009
Q1 2010
Q1 2010
Q2 2010
Q2 2010
Q3 2010
Q3 2010
Q4 2010
Q4 2010
31-Dec-10
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jan 10
69,300


1-Jan-10
—


—


—


—


557


69,857


568


70,424


572


70,997


577


71,573


2,273


Feb
69,300


1-Feb-10
—


—


—


—


363


69,663


566


70,229


571


70,799


575


71,375


2,075


Mar
69,300


1-Mar-10
—


—


—


—


188


69,488


565


70,052


569


70,621


574


71,195


1,895


Apr
69,300


1-Apr-10
—


—


—


—


—


—


557


69,857


568


70,424


572


70,997


1,697


May
69,300


1-May-10
—


—


—


—


—


—


371


69,671


566


70,237


571


70,808


1,508


Jun
69,300


1-Jun-10
—


—


—


—


—


—


179


69,479


565


70,044


569


70,613


1,313


Jul
69,300


1-Jul-10
—


—


—


—


—


—


—


—


557


69,857


568


70,425


1,125


Aug
69,300


1-Aug-10
—


—


—


—


—


—


—


—


367


69,667


566


70,233


933


Sep
69,300


1-Sep-10
—


—


—


—


—


—


—


—


177


69,477


565


70,042


742


Oct
69,300


1-Oct-10
—


—


—


—


—


—


—


—


—


—


557


69,857


557


Nov
69,300


1-Nov-10
—


—


—


—


—


—


—


—


—


—


367


69,667


367


Dec
69,300


1-Dec-10
—


—


—


—


—


—


—


—


—


—


184


69,484


184


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
January 1, 2011
4,088,700


 
26,856


3,404,557


28,770


3,641,227


30,692


3,879,819


32,631


4,120,350


34,579


4,362,830


36,556


4,607,285


518,585




--------------------------------------------------------------------------------








*TEP to submit on EPE OASIS a Transmission Service Request (TSR) for this
Agreement. TSR may be marked “Not Pre-Confirmed” pending FERC action
on the Settlement.
Page 1 of 4
ATTACHMENT A


Form Of Service Agreement For
Firm Point-To-Point Transmission Service


1.0
This Service Agreement, dated as of                 , is entered into, by and
between     El Paso Electric Company or “EPE”     (the Transmission Provider),
and Tucson Electric Power Company or “TEP” ("Transmission Customer"). Note:
Transmission capacity purchased on the EPE OASIS. TSR #______________________.*



2.0
The Transmission Customer has been determined by the Transmission Provider to
have a Completed Application for Firm Point-To-Point Transmission Service under
the Tariff.



3.0
The Transmission Customer has provided to the Transmission Provider an
Application deposit in accordance with the provisions of Section 17.3 of the
Tariff.



4.0
Service under this agreement shall commence on the later of (l) the requested
service commencement date, or (2) the date on which construction of any Direct
Assignment Facilities and/or Network Upgrades are completed, or (3) such other
date as it is permitted to become effective by the Commission. Service under
this agreement shall terminate on such date as mutually agreed upon by the
parties.



5.0
The Transmission Provider agrees to provide and the Transmission Customer agrees
to take and pay for Firm Point-To-Point Transmission Service in accordance with
the provisions of Part II of the Tariff and this Service Agreement.



    


--------------------------------------------------------------------------------




Page 2 of 4




6.0
Any notice or request made to or by either Party regarding this Service
Agreement shall be made to the representative of the other Party as indicated
below.



Transmission Provider:


El Paso Electric Company                
Attention: AVP - System Operations M/S 751
Post Office Box 982                    
El Paso, TX 79960                    


Transmission Customer:


Tucson Electric Power Company            
Attention:                         
                                                        


7.0
The Tariff is incorporated herein and made a part hereof.



IN WITNESS WHEREOF, the Parties have caused this Service Agreement to be
executed by their respective authorized officials.


Transmission Provider:




By:                      AVP-System Operations                     
Name                Title                Date

                        


Transmission Customer:




By:                                                   
Name                Title                Date

    


--------------------------------------------------------------------------------




Page 3 of 4    


Specifications For Long-Term Firm Point-To-Point
Transmission Service


l.0
Term of Transaction: TBD    (To correspond to the term of Settlement
Agreement)_____________________________________________



Start Date:     TBD    (Immediately Upon Settlement's Effective Date)


Termination Date:     To correspond to the termination of the EPE/TEP 1982
Exchange Agreement -- April 19, 2030.                


2.0
Description of capacity and energy to be transmitted by Transmission Provider
including the electric Control Area in which the transaction originates.



30 MW. Transaction originates in the EPE Control Area    


3.0
Point(s) of Receipt:     Luna 345 kV Substation            



Delivering Party:     El Paso Electric Company                


4.0
Point(s) of Delivery:     Greenlee 345 kV Substation        



Receiving Party:     Tucson Electric Power Company            


5.0
Maximum amount of capacity and energy to be transmitted (Reserved Capacity):
    30 MW                            



6.0
Designation of party(ies) subject to reciprocal service obligation:

Tucson Electric Power Company                    
                                            
                                            
    
7.0
Name(s) of any Intervening Systems providing transmission service:

None. Transaction utilizes EPE transmission.            
                                            
                                            






                                        


--------------------------------------------------------------------------------




Page 4 of 4


8.0
Service under this Agreement may be subject to some combination of the charges
detailed below. (The appropriate charges for individual transactions will be
determined in accordance with the terms and conditions of the Tariff.)



8.1
Transmission Charge: EPE's Applicable Long-Term Firm Point-to-Point Transmission
Service Tariff Rate in its OATT set forth in Schedule 7, Section A. Currently,
the yearly delivery charge is $27.72 per KW of Reserved Capacity per year, which
will be invoiced on a monthly basis at one-twelfth of that demand charge.



8.2
System Impact and/or Facilities Study Charge(s):

None                            
                                            


8.3    Direct Assignment Facilities Charge:     None            
                                            


8.4
Ancillary Services Charges:     As applicable under EPE's OATT. Currently, EPE's
effective Schedule 1 rate is $0.843 per KW-Year and Schedule 2 rate is $0.528
per KW-Year.        

                                        

                                        








--------------------------------------------------------------------------------




*TEP to submit on EPE OASIS a Transmission Service Request (TSR) for this
Agreement. TSR may be marked “Not Pre-Confirmed” pending FERC action
on the Settlement.


Page 1 of 4
ATTACHMENT A


Form Of Service Agreement For
Firm Point-To-Point Transmission Service


1.0
This Service Agreement, dated as of                 , is entered into, by and
between     El Paso Electric Company or “EPE” (the Transmission Provider), and
Tucson Electric Power Company or “TEP” ("Transmission Customer"). Note:
Transmission capacity purchased on the EPE OASIS. TSR #______________________.*



2.0
The Transmission Customer has been determined by the Transmission Provider to
have a Completed Application for Firm Point-To-Point Transmission Service under
the Tariff.



3.0
The Transmission Customer has provided to the Transmission Provider an
Application deposit in accordance with the provisions of Section 17.3 of the
Tariff.



4.0
Service under this agreement shall commence on the later of (l) the requested
service commencement date, or (2) the date on which construction of any Direct
Assignment Facilities and/or Network Upgrades are completed, or (3) such other
date as it is permitted to become effective by the Commission. Service under
this agreement shall terminate on such date as mutually agreed upon by the
parties.



5.0
The Transmission Provider agrees to provide and the Transmission Customer agrees
to take and pay for Firm Point-To-Point Transmission Service in accordance with
the provisions of Part II of the Tariff and this Service Agreement.



    


--------------------------------------------------------------------------------




Page 2 of 4




6.0
Any notice or request made to or by either Party regarding this Service
Agreement shall be made to the representative of the other Party as indicated
below.



Transmission Provider:


El Paso Electric Company                
Attention: AVP - System Operations M/S 751
Post Office Box 982                    
El Paso, TX 79960                    


Transmission Customer:


Tucson Electric Power Company            
Attention:                         
                            
                            


7.0
The Tariff is incorporated herein and made a part hereof.



IN WITNESS WHEREOF, the Parties have caused this Service Agreement to be
executed by their respective authorized officials.


Transmission Provider:




By:                      AVP-System Operations                     
Name                Title                Date

                        


Transmission Customer:




By:                                                       
Name                Title                Date

    


--------------------------------------------------------------------------------




Page 3 of 4    


Specifications For Long-Term Firm Point-To-Point
Transmission Service


l.0
Term of Transaction: TBD    (To correspond to the term of Settlement Agreement)



Start Date:     TBD    (The later of the Settlement's Effective Date and the
date on which TEP, or any party delivering power to TEP's Balancing Authority
Area for TEP's use in serving its load, begins receiving electricity from the
first phase of the Macho Springs Project)


Termination Date:     To correspond to the termination of the EPE/TEP 1982
Exchange Agreement -- April 19, 2030.                


2.0
Description of capacity and energy to be transmitted by Transmission Provider
including the electric Control Area in which the transaction originates.



10 MW. Transaction originates in the EPE Control Area    


3.0
Point(s) of Receipt:     Luna 345 kV Substation            



Delivering Party:     El Paso Electric Company                


4.0
Point(s) of Delivery:     Springerville 345 kV Substation        



Receiving Party:     Tucson Electric Power Company            


5.0
Maximum amount of capacity and energy to be transmitted (Reserved Capacity):
    10 MW                            



6.0
Designation of party(ies) subject to reciprocal service obligation:

Tucson Electric Power Company                    
                                            
                                            
    
7.0
Name(s) of any Intervening Systems providing transmission service:

None. Transaction utilizes EPE transmission.            
                                            
    
                                        


--------------------------------------------------------------------------------




Page 4 of 4


8.0
Service under this Agreement may be subject to some combination of the charges
detailed below. (The appropriate charges for individual transactions will be
determined in accordance with the terms and conditions of the Tariff.)



8.1
Transmission Charge: EPE's Applicable Long-Term Firm Point-to-Point Transmission
Service Tariff Rate in its OATT set forth in Schedule 7, Section A. Currently,
the yearly delivery charge is $27.72 per KW of Reserved Capacity per year, which
will be invoiced on a monthly basis at one-twelfth of that demand charge.



8.2
System Impact and/or Facilities Study Charge(s):

None                            
                                            


8.3    Direct Assignment Facilities Charge:     None            
                                            


8.4
Ancillary Services Charges:     As applicable under EPE's OATT. Currently, EPE's
effective Schedule 1 rate is $0.843 per KW-Year and Schedule 2 rate is $0.528
per KW-Year.        

                                        

                                        



        


